 



SECOND AMENDMENT TO AGREEMENT

 

THIS SECOND AMENDMENT TO AGREEMENT is made and entered into as of November 2,
2012, between VYSTAR CORPORATION, a Georgia corporation (“Vystar”), CMA
Investments, LLC, a Georgia limited liability company (“CMA”) and ITALIA-EIRE
LP, a Georgia limited partnership (“I-E”).

 

W I T N E S S E T H

 

WHEREAS, the parties previously entered into that certain Agreement dated April
29, 2011, whereby Vystar issued a Promissory Grid Note to CMA in the principal
amount of up to $800,000 (the “Agreement”) (the “Vystar Note”); and

 

WHEREAS, on September 9, 2011, the parties amended the Agreement to increase the
principal amount of the Vystar Note to $1,000,000; and

 

WHEREAS, CMA is a party to a Change in Terms Agreement dated the date hereof
which amends that certain Business Loan Agreement among CMA, Joseph C. Allegra,
MD, John D. Craft and Mitsy Y. Mangum William R. Doyle and Atlantic Capital
Bank; and

 

WHEREAS, the parties hereto desire to increase the maximum principal amount of
the Vystar Note to $1,500,000.

 

NOW, THEREFORE, for good and valuable consideration, Vystar, CMA and I-E agree
as follows:

 

 1.  
 2.  

The parties hereto agree to increase the maximum of the Vystar Note to
$1,500,000, effective the date hereof.

2.

 

This Second Amendment to Agreement shall be governed by the laws of the State of
Georgia.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Agreement as of the date first above written.

 

[Signatures on the following page]

 



 

 

 

 

Vystar Corporation

 

 

 

By: /s/                                                         

William R. Doyle

Chairman, CEO and President

 

 

 

Itali-Eire LP

 

 

By: Lincoln Lee Investments, LLC
       General Partner

 

 

By: /s/                                                         

Joseph C. Allegra, Manager

 

 

 

CMA Investments, LLC

 

 

By: /s/                                                         

Joseph C. Allegra, Manager

 

 

 



 

 

 